        Case 5:17-cv-00220-LHK Document 981 Filed 12/11/18 Page 1 of 7




 1   Nathan P. Eimer (pro hac vice)
     Brian Y. Chang (SBN 287757)
 2   EIMER STAHL LLP
     224 South Michigan Avenue
 3   Suite 1100
     Chicago, IL 60604
 4   Phone: (312) 660-7600
     Fax: (312) 692-1718
 5   neimer@eimerstahl.com
     bchang@eimerstahl.com
 6
     Attorneys for non-party
 7   LG Electronics, Inc.

 8
                                UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
                                      SAN JOSE DIVISION
11
                                              Case No. 5:17-cv-00220-LHK
12     FEDERAL TRADE COMMISSION,
                                              The Honorable Lucy H. Koh
13             Plaintiff,
       vs.                                    DECLARATION OF NATHAN P. EIMER
14                                            IN SUPPORT OF
       QUALCOMM INCORPORATED, a               JOINT ADMINISTRATIVE MOTION TO
15     Delaware corporation,                  FILE UNDER SEAL THE FTC’S
                                              OPPOSITION TO QUALCOMM’S
16             Defendant.                     MOTION IN LIMINE NO. 2 TO
                                              EXCLUDE LG TESTIMONY (DOC. 959)
17

18

19

20

21

22

23

24

25

26

27

     DECLARATION OF NATHAN P. EIMER IN SUPPORT OF JOINT ADMINISTRATIVE MOTION TO
     FILE UNDER SEAL THE FTC’S OPPOSITION TO QUALCOMM’S MOTION IN LIMINE NO. 2 TO
     EXCLUDE LG TESTIMONY (DOC. 959)
     Case No. 5:17-cv-00220-LHK                                                     1
         Case 5:17-cv-00220-LHK Document 981 Filed 12/11/18 Page 2 of 7




 1          I, Nathan P. Eimer, do declare and state as follows:

 2          1.      I am an attorney with the law firm of Eimer Stahl LLP, counsel for non-party

 3   LG Electronics, Inc. (“LGE”) in relation to the above-captioned matter. I am a member in good

 4   standing of the State Bar of Illinois. I submit this declaration in support of the Joint Administrative

 5   Motion to File Under Seal the FTC’s Opposition to Qualcomm’s Motion in Limine No. 2 to

 6   Exclude LG Testimony (the “Joint Motion to Seal”) (Doc. 959). I have personal knowledge of the

 7   facts set forth in this Declaration and, if called as a witness, could and would testify competently to

 8   such facts under oath.

 9          2.      I have reviewed the Joint Motion to Seal (Doc. 959), the Declaration of Jennifer

10   Milici in Support of the Joint Motion to Seal (Doc. 959-1), the Declaration of Gary A. Bornstein in

11   Support of the Joint Motion to Seal (Doc. 959-2), and the FTC’s Opposition to Qualcomm’s

12   Motion in Limine No. 2 to Exclude LG Testimony and exhibits (Doc. 959-3), with the policy

13   considerations outlined in Civil Local Rule 79-5 in mind.

14          3.      Exhibit 1 to the FTC’s Opposition to Qualcomm’s Motion in Limine No. 2 to

15   Exclude LG Testimony (“Exhibit 1”) is a copy of a portion of LGE’s written responses, dated

16   March 30, 2018, to a Letter of Request from the Federal Trade Commission and Qualcomm, Inc.

17   These written responses were designated by LGE as “HIGHLY CONFIDENTIAL – ATTORNEYS

18   EYES ONLY” under the Protective Orders in In re: Qualcomm Antitrust Litigation, No. 17-md-

19   02773-LHK-NMC (N.D. Cal.); Federal Trade Commission v. Qualcomm Incorporated, No. 17-cv-

20   00220-LHK-NMC (N.D. Cal.); and Apple, Inc. v. Qualcomm Incorporated, No. 17-cv-0108-GPC-

21   MDD (S.D. Cal.). LGE asks that the following portions of Exhibit 1 be kept under seal for the

22   “compelling reasons supported by specific factual findings” described below. Kamakana v. City &

23   Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (citation omitted).

24          4.      First, compelling reasons exist to keep under seal the highly confidential information

25   contained in certain responses of Tony (Taekwon) Son, listed below, because the responses disclose

26   competitive business information and sensitive licensing practices. The specific factual findings

27   supporting the reasons for sealing each response are described below:

     DECLARATION OF NATHAN P. EIMER IN SUPPORT OF JOINT ADMINISTRATIVE MOTION TO
     FILE UNDER SEAL THE FTC’S OPPOSITION TO QUALCOMM’S MOTION IN LIMINE NO. 2 TO
     EXCLUDE LG TESTIMONY (DOC. 959)
     Case No. 5:17-cv-00220-LHK                                                                            2
         Case 5:17-cv-00220-LHK Document 981 Filed 12/11/18 Page 3 of 7




 1
      Tony Son     Type of Information                                  Compelling Reasons to Seal
 2
      Responses
 3    ¶¶12–15      Trade secrets, including pricing terms and           Disclosure could harm LGE’s
                   conditions for LGE’s baseband purchasing             position in future negotiations
 4                 strategy                                             with suppliers and put LGE at
                                                                        a disadvantage among
 5                                                                      competitors
      ¶ 17         Trade secrets embodying business impact of           Disclosure could harm LGE’s
 6
                   LGE’s purchasing options in the baseband             position in future negotiations
 7                 processor market, including production and supply    with suppliers and put LGE at
                   capacity information                                 a disadvantage among
 8                                                                      competitors
      ¶¶ 19–27     Trade secrets, including but not limited to:         Disclosure could harm LGE’s
 9                     (a) Business impact of LGE’s purchasing          position in future negotiations
                           options in the baseband processor market,    with suppliers and put LGE at
10
                           including production and supply capacity     a disadvantage among
11                         information;                                 competitors
                       (b) Business strategy choices illustrating
12                         competitive product mix; and
                       (c) Competitive supplier selection strategy
13    ¶¶ 29–33     Trade secrets, including but not limited to:         Disclosure could harm LGE’s
                       (a) Business impact of LGE’s purchasing          position in future negotiations
14
                           options in the baseband processor market,    with suppliers and put LGE at
15                         including production and supply capacity     a disadvantage among
                           information;                                 competitors
16                     (b) Business strategy choices illustrating
                           competitive product mix; and
17                     (c) Competitive supplier selection strategy
      ¶¶ 36–42     Trade secrets embodying specific terms of patent     Disclosure could harm LGE’s
18
                   licensing arrangements, including duration and       position in future negotiations
19                 scope of license                                     with suppliers and put LGE at
                                                                        a disadvantage among
20                                                                      competitors
      ¶¶ 44–107    Trade secrets, including but not limited to:         Disclosure could harm LGE’s
21                    (a) Business impact of LGE’s purchasing           position in future negotiations
                          options in the baseband processor market,     with suppliers and put LGE at
22
                          including production and supply capacity      a disadvantage among
23                        information;                                  competitors
                      (b) Business strategy choices illustrating
24                        competitive product mix; and
                      (c) Competitive supplier selection strategy
25
             5.    Second, compelling reasons exist to keep under seal the highly confidential
26
     information contained in certain questions and responses of Hwi-Jae Cho, listed below, because the
27

     DECLARATION OF NATHAN P. EIMER IN SUPPORT OF JOINT ADMINISTRATIVE MOTION TO
     FILE UNDER SEAL THE FTC’S OPPOSITION TO QUALCOMM’S MOTION IN LIMINE NO. 2 TO
     EXCLUDE LG TESTIMONY (DOC. 959)
     Case No. 5:17-cv-00220-LHK                                                                           3
         Case 5:17-cv-00220-LHK Document 981 Filed 12/11/18 Page 4 of 7




 1   questions and responses disclose competitive business information and sensitive licensing practices.

 2   The specific factual findings supporting the reasons for sealing each questions and response are

 3   described below:

 4
      Hwi-Jae Cho       Type of Information                               Compelling Reasons to Seal
 5
      Questions &
 6    Responses
      ¶¶ 8–16           Trade secrets embodying specific terms of         Disclosure could harm LGE’s
 7                      patent licensing arrangements, including          position in future negotiations
                        duration and scope of license                     for patent licenses and put
 8                                                                        LGE at a disadvantage with
                                                                          competitors
 9
      ¶ 17 (question    Question: The title of Exhibit 2 referenced in    Disclosure could harm LGE’s
10    and response)     the question includes identifying information     position in future negotiations
                        about the year and type of licensing agreement    for patent licenses and put
11                                                                        LGE at a disadvantage with
                        Response: Trade secrets embodying specific        competitors
12                      terms of patent licensing arrangements,
13                      including duration and scope of license
      ¶ 19 (question    Question: The title of Exhibit 3 referenced in    Disclosure could harm LGE’s
14    and response)     the question includes identifying information     position in future negotiations
                        about the year and type of licensing agreement    for patent licenses and put
15                                                                        LGE at a disadvantage with
                        Response: Trade secrets embodying specific        competitors
16                      terms of patent licensing arrangements,
17                      including duration and scope of licenses
      ¶¶ 21–28          Trade secrets embodying specific terms of         Disclosure could harm LGE’s
18                      patent licensing arrangements, including          position in future negotiations
                        duration and scope of licenses and royalty        for patent licenses and put
19                      calculations                                      LGE at a disadvantage with
                                                                          competitors
20
      ¶¶ 33–36          Trade secrets embodying specific claims           Disclosure could harm LGE’s
21                      asserted in arbitration and accompanying          position in future negotiations
                        foundational answers disclosing confidential      for patent licenses and put
22                      third-party information                           LGE at a disadvantage with
                                                                          competitors.
23    ¶ 38(a)–(h)       Trade secrets, including but not limited to:      Disclosure could harm LGE’s
                           (a) Specific claims asserted in arbitration;   position in future negotiations
24
                           (b) Accompanying foundational answers          for patent licenses and put
25                             disclosing confidential third-party        LGE at a disadvantage with
                               information; and                           competitors.
26                         (c) Specific terms of patent licensing
                               arrangements, including duration and
27

     DECLARATION OF NATHAN P. EIMER IN SUPPORT OF JOINT ADMINISTRATIVE MOTION TO
     FILE UNDER SEAL THE FTC’S OPPOSITION TO QUALCOMM’S MOTION IN LIMINE NO. 2 TO
     EXCLUDE LG TESTIMONY (DOC. 959)
     Case No. 5:17-cv-00220-LHK                                                                             4
        Case 5:17-cv-00220-LHK Document 981 Filed 12/11/18 Page 5 of 7



     Hwi-Jae Cho   Type of Information                                Compelling Reasons to Seal
 1
     Questions &
 2   Responses
                           scope of licenses and royalty
 3                         calculations
     ¶¶ 40–43      Trade secrets embodying specific terms of          Disclosure could harm LGE’s
 4                 patent licensing arrangements, including           position in future negotiations
                   duration and scope of licenses, negotiation        for patent licenses and put
 5                 positions, and royalty calculations
                                                                      LGE at a disadvantage with
 6                                                                    competitors.
     ¶¶ 45–47      Trade secrets embodying specific terms of          Disclosure could harm LGE’s
 7                 patent licensing arrangements, including           position in future negotiations
                   duration and scope of licenses, negotiation        for patent licenses and put
 8                 positions, and royalty calculations
                                                                      LGE at a disadvantage with
 9                                                                    competitors.
     ¶¶ 49–52      Trade secrets embodying specific terms of          Disclosure could harm LGE’s
10                 patent licensing arrangements, including           position in future negotiations
                   duration and scope of licenses, negotiation        for patent licenses and put
11                 positions, and royalty calculations
                                                                      LGE at a disadvantage with
                                                                      competitors.
12                 Trade secrets embodying specific terms of
     ¶¶ 54–57                                                         Disclosure could harm LGE’s
                   patent licensing arrangements, including           position in future negotiations
13                 duration and scope of licenses, negotiation        for patent licenses and put
                   positions, and royalty calculations
14                                                                    LGE at a disadvantage with
                                                                      competitors.
15   ¶¶ 59–62      Trade secrets embodying business impact of         Disclosure could harm LGE’s
                   LGE’s licensing negotiation strategy, including    position in future negotiations
16                 possible attorney-client privileged                for patent licenses and put
                   communications and work product
17                                                                    LGE at a disadvantage with
                                                                      competitors.
18   ¶¶ 64–169     Trade secrets, including but not limited to:       Disclosure could harm LGE’s
                       (a) Specific claims asserted in arbitration;   position in future negotiations
19                     (b) Accompanying foundational answers          for patent licenses and put
                           disclosing confidential third-party        LGE at a disadvantage with
20
                           information; and                           competitors.
21                     (c) Specific terms of patent licensing
                           arrangements, including duration and
22                         scope of licenses and royalty
                           calculations
23   ¶¶ 171–80     Trade secrets embodying specific terms of          Disclosure could harm LGE’s
                   patent licensing arrangements, including           position in future negotiations
24                 duration and scope of licenses, negotiation        for patent licenses and put
                   positions, and royalty calculations
25                                                                    LGE at a disadvantage with
                                                                      competitors.
26   ¶¶ 183–208    Trade secrets embodying business impact of         Disclosure could harm LGE’s
                   LGE’s licensing negotiation strategy, including    position in future negotiations
27                                                                    for patent licenses and put
     DECLARATION OF NATHAN P. EIMER IN SUPPORT OF JOINT ADMINISTRATIVE MOTION TO
     FILE UNDER SEAL THE FTC’S OPPOSITION TO QUALCOMM’S MOTION IN LIMINE NO. 2 TO
     EXCLUDE LG TESTIMONY (DOC. 959)
     Case No. 5:17-cv-00220-LHK                                                                         5
         Case 5:17-cv-00220-LHK Document 981 Filed 12/11/18 Page 6 of 7



      Hwi-Jae Cho      Type of Information                                 Compelling Reasons to Seal
 1
      Questions &
 2    Responses
                       possible attorney-client privileged                 LGE at a disadvantage with
 3                     communications and work product                     competitors.
      ¶¶ 210–11        Trade secrets embodying specific terms of           Disclosure could harm LGE’s
 4                     patent licensing arrangements, including            position in future negotiations
                       duration and scope of licenses, negotiation         for patent licenses and put
 5                     positions, and royalty calculations
                                                                           LGE at a disadvantage with
 6                                                                         competitors.
      ¶¶ 213–30        Trade secrets embodying specific terms of           Disclosure could harm LGE’s
 7                     patent licensing arrangements, including            position in future negotiations
                       duration and scope of licenses, negotiation         for patent licenses and put
 8                     positions, and royalty calculations
                                                                           LGE at a disadvantage with
 9                                                                         competitors.
      ¶¶ 232–45        Trade secrets embodying specific terms of           Disclosure could harm LGE’s
10                     patent licensing arrangements, including            position in future negotiations
                       duration and scope of licenses, negotiation         for patent licenses and put
11                     positions, and royalty calculations
                                                                           LGE at a disadvantage with
                                                                           competitors.
12                     Trade secrets embodying specific terms of
      ¶¶ 247–58                                                            Disclosure could harm LGE’s
                       patent licensing arrangements, including            position in future negotiations
13                     duration and scope of licenses, negotiation         for patent licenses and put
                       positions, and royalty calculations
14                                                                         LGE at a disadvantage with
                                                                           competitors.
15
            6.      To protect LGE from substantial competitive harm, LGE respectfully requests that
16
     the confidential portions of Tony Son’s and Hwi-Jae Cho’s written testimony identified above be
17
     fully redacted and sealed from public access.
18

19
            I declare under penalty of perjury under the laws of the United States of America that the
20
     foregoing is true and correct to the best of my knowledge.
21

22
     Executed on December 11, 2018, in Chicago, Illinois.
23

24                                                   By: __/s/ __Nathan P. Eimer____________
25                                                   Nathan P. Eimer (pro hac vice)
                                                     EIMER STAHL LLP
26                                                   224 South Michigan Avenue
                                                     Suite 1100
27                                                   Chicago, IL 60604
     DECLARATION OF NATHAN P. EIMER IN SUPPORT OF JOINT ADMINISTRATIVE MOTION TO
     FILE UNDER SEAL THE FTC’S OPPOSITION TO QUALCOMM’S MOTION IN LIMINE NO. 2 TO
     EXCLUDE LG TESTIMONY (DOC. 959)
     Case No. 5:17-cv-00220-LHK                                                                              6
        Case 5:17-cv-00220-LHK Document 981 Filed 12/11/18 Page 7 of 7



                                         Phone: (312) 660-7600
 1                                       Fax: (312) 692-1718
                                         neimer@eimerstahl.com
 2
                                         Attorney for non-party
 3                                       LG Electronics, Inc.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     DECLARATION OF NATHAN P. EIMER IN SUPPORT OF JOINT ADMINISTRATIVE MOTION TO
     FILE UNDER SEAL THE FTC’S OPPOSITION TO QUALCOMM’S MOTION IN LIMINE NO. 2 TO
     EXCLUDE LG TESTIMONY (DOC. 959)
     Case No. 5:17-cv-00220-LHK                                                     7
